Title: To Thomas Jefferson from Caesar A. Rodney, 13 October 1800
From: Rodney, Caesar A.
To: Jefferson, Thomas



Honored & Dear Sir,
Wilmington Octob 13. 1800

It is with much regret I inform you of the unfavourable result of the election in our State. Mr. Bayard is reelected by a majority of 300. votes. The Federal ticket having succeeded by about 90 votes in Kent County, the Governor is about convening the legislature, who will choose the Electors of a President & V. President. From what I have understood in conversation from some of our leading men on the Federal side I should doubt whether they will vote for Adams here,  as Pinckney is undoubtedly their man. however on reflection I am rather inclined to believe they must run Adams with Pinckney least we might succeed, in consequence of their not having done so. Altho’ our horizon be clouded the prospect brightens on turning our eyes to Pennsylvania & Maryland. I trust in the old maxim “Magna est veritas & prevalebit.” That you may judge better of our present situation I inclose you the Rolls for New Castle & Kent Counties. In Sussex they beat us 560. Our majority in this county ought to have been at least 600. as there were 2168 votes out but their Sheriff dragged them along, whilst ours pulled us back. The Fedl sheriff run much above his ticket & ours much below. The Governor is to commission theirs, tho’ ours had a small majority of votes. Our State consists you know Sir of but three counties, the returns from Sussex except as to Rep: to Congress have not come to hand, but as their ticket succeeded there they have two thirds of the legislature
I remain Sir with great respect your Most Obedt.

C A Rodney

